DETAILED ACTION
This office action follows a reply filed on February 2, 2021.  Claims 1, 4, 5, 17, 19 and 21 have been amended.  Claims 1-17 and 19-22 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the content of mono-substituted succinic anhydride present in the composition, and amended to limit the composition of claim 19 to be prepared by the claimed method in claim 17, which was not previously required.
However, upon further consideration, a new ground(s) of rejection are proposed over WO ‘611 and Rentsch, independently, below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims “wherein the at least one mono-substituted succinic anhydride and/or salty reaction product(s) thereof are present in the polymer 
Claim 6 claims the following:
“The method of claim 1, wherein the at least one mono-substituted succinic anhydride and/or salty reaction product(s) thereof are present in the polymer composition in an amount of at least 0.1 wt.-%, based on the total dry weight of the at least one calcium carbonate-comprising filler material.”.
Claim 6 does not further limit the subject matter of claim 1, as claim 1 already requires the inclusion of at least 0.1 wt% of the mono-substituted succinic anhydride.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claims 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/110611, as evidenced by JP 11-060928; however, for convenience, the Google patents translation of JP ‘928 will be cited below.
WO ‘611 discloses the preparation of composite materials comprising an amorphous polymer and 25-50 wt% inorganic filler, where the amorphous polymer includes resorbable polymers, such as polylactide and copolymers thereof, where the lactide component comprises at least 50 wt% (p. 2, [0005]-
WO ‘611 exemplifies mixing 40 g calcium carbonate and 0.571 g dodecenylsuccinic anhydride (DSA) and drying to form DSA coated CaCO3, which is then dry blended with poly(DL-lactide-co-glycolide) (PDLGA) in an amount of 53.25 g based on 96.75 g of PDLGA, and fed through a twin screw extruder to form a PDLGA fiber containing dispersed DSA-coated CaCO3 (p. 7, Example 3, [0035]), suggesting the amount of DSA to be present in an amount of (0.571/40)x100=1.4 wt%.  Additionally, WO ‘611 labels Table 3 as “Mechanical properties of PDLGA fibres containing 35%w/w CaCO3 and 0.5%w/w DSA, suggesting a DSA content of (0.5/35)x100=1.4 wt% based on the amount of calcium carbonate.
Claim 19-22 define the product by how the product was made. Thus, claims 19-22 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of calcium carbonate coated with a substituted succinic anhydride, dispersed in a polylactic acid polymer.  The reference suggests such a product. 
WO ‘611 anticipates instant claims 19-22.

Claim Rejections - 35 USC § 103
Claims 1-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rentsch (US 2015/0240056), as evidenced by JP 11-060928; however, for convenience, the Google patents translation of JP ‘928 will be cited below.
Rentsch discloses preparing a surface treated filler material product comprising the steps of the following (p. 4, [0058]-[0064]):
(a) providing at least one calcium carbonate containing filler having 
	(i) a weight median particle size of 0.1-7 micron, 
	(ii) a top cut (d98)≤15 micron, 
	(iii) BET surface area of 0.5-150 m2/g, 
(iv) residual moisture content of 0.01-1 wt%;
(b) providing at least one mono-substituted succinic anhydride in an amount of from preferably 0.1-1.5 wt%, and most preferably 0.2-0.8 wt% (p. 4, [0064]) based on the total dry weight of the calcium carbonate containing filler, which the same as the claimed range of 0.1-1.5 wt% in instant claim 1, is sufficiently specific to anticipate the claimed range of 0.2-1.5 wt% in instant claim 4 and sufficiently specific to anticipate the claimed range of 0.4-1.2 wt% of claim 5; and
(c) contacting the surface of the calcium carbonate containing filler with the mono-substituted succinic anhydride to form a treatment layer thereon, 

	
	
As to claims 1 and 13-17, Rentsch does not teach or suggest the change in polymer decomposition or melt flow rate upon the absence of the mono-substituted succinic anhydride; however, the method steps described by Rentsch are the same as those claimed, therefore the method of Rentsch inherently results in a reduction in polymer degradation or melt flow rate compared to the same composition without the mono-substituted succinic anhydride. 
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Applicants disclose the same method taught by Rentsch for contacting the mono-substituted succinic anhydride with the calcium carbonate, and then with the polymeric resin.  It is therefore reasonably expected that the melt flow rate and polymer degradation during processing, as well as tensile strength at break, would necessarily be the same as claimed and inherently be not materially Rentsch. 
Alternatively, JP ‘928 teaches that the inclusion of 0.0001-5 phr of any acid anhydride, which includes succinic anhydrides, can be used to increase the melt viscosity (decrease the melt flow rate) of polyhydroxycarboxylic acid resins, such as polylactic acid.
Therefore, one of ordinary skill in the art would expect the mono-substituted succinic anhydride derivative to increase the melt viscosity of the PLA in Rentsch.
The ranges in claims 1, 4 and 5 have been addressed, above.
Rentsch anticipates or is prima facie obvious over instant claims 1, 4-6 and 13-17.

As to claims 2 and 3, Rentsch discloses the mono-substituted succinic anhydride to include those which are mono-substituted with a linear, branched, aliphatic or cyclic group having a total amount of carbon atoms of C2-C30 (p. 5, [0076]).
As to claim 7, Rentsch does not require the use of a mixture of polymers, and specifically lists polylactic acid as a suitable polymer.
As to claim 8, the inclusion of 1-85 wt% treated calcium carbonate filler based on the polymer composition with 0.1-3 wt% mono-substituted succinic anhydride based on the amount of filler, suggesting the use of about 0.01-19 wt% Rentsch does not required the presence of other components.
As to claim 9, Rentsch discloses the calcium carbonate filler to include ground calcium carbonate and precipitated calcium carbonate (p. 4, [0068]).
As to claim 10, Rentsch discloses the calcium carbonate containing filler as having (i) a weight median particle size of 0.1-7 micron, (ii) a top cut (d98)≤15 micron, (iii) BET surface area of 0.5-150 m2/g, and (iv) residual moisture content of 0.01-1 wt%.
As to claim 11, Rentsch discloses specific embodiments comprising 15-25 wt% surface treated calcium carbonate based on the polymer composition (p. 17, [0250]) and 1-10 wt% surface treated calcium carbonate based on the polymer composition (p. 17, [0251]), suggesting an amount of calcium carbonate based on the amount of polymer of about 18-33 wt% or 1-11 wt%, respectively, assuming no other components are present, as Rentsch does not require the presence of other components.
As to claim 12, Rentsch exemplifies the inclusion of additives such as processing and thermal stabilizer ([0350], [0353], and [0357]).
Claims 19-22 define the product by how the product was made. Thus, claims 19-22 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of calcium carbonate coated with a substituted Rentsch anticipates instant claims 19.
As to claims 20-22, Rentsch discloses that the composition can be used to form a fiber, filament, film or thread, for use in hygiene products, medical products, agriculture and horticulture products, clothing, footwear, etc. (p. 4, [0067]).

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
Applicants argue that WO ‘611 discloses a ratio of less than 0.2%, citing the mixture of 40 g of calcium carbonate and 0.571 g of DSA, arguing that this is outside of the scope of 0.2-1.5 wt%.
A mixture of 40 g of calcium carbonate coated with 0.571 g of DSA suggests the amount of DSA to be present in an amount of (0.571/40)x100=1.4 wt%.  
Additionally, WO ‘611 labels Table 3 as “Mechanical properties of PDLGA fibres containing 35%w/w CaCO3 and 0.5%w/w DSA, suggesting a DSA content of (0.5/35)x100=1.4 wt% based on the amount of calcium carbonate.
It is unclear as to how applicants arrived at the conclusion that the amount of DSA is present in an amount of less than 0.2%.

Applicants argue that Rentsch teaches the surface treated filler to comprise the treatment layer in an amount of 0.1-3 wt%, citing the examples as using 0.5 and 0.6 wt%, but without using a PLA polymer.
Rentsch discloses the following:

    PNG
    media_image1.png
    120
    326
    media_image1.png
    Greyscale

Rentsch specifically lists polylactic acid as a suitable polymer.
Please consider the following:
MPEP 2141.02(VI). PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.

MPEP 2123 [R-5]  Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.


II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).

Applicants also argue that Rentsch does not teach the method of reducing polymer decomposition during processing and/or decreasing the melt flow rate of a polymer composition comprising polylactic acid.
While the examiner agrees, Rentsch discloses the same method used by the instant invention to prepare the composition; therefore, the compositions of Rentsch inherently possess a decrease in melt flow rate and/or reduce polymer decomposition, as applicants have not provided any evidence that these properties are not inherent in the composition.
Additionally, JP ‘928 was cited to teach that the inclusion of 0.0001-5 phr of any acid anhydride, which includes succinic anhydrides, can be used to increase the melt viscosity (decrease the melt flow rate) of polyhydroxycarboxylic acid resins, such as polylactic acid.
Applicants did not mention or comment on the citation of JP ‘928.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to limit the content of mono-substituted succinic anhydride present in the composition, and amended to limit the composition of claim 19 to be prepared by the claimed method in claim 17, which was not previously required.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/           Primary Examiner, Art Unit 1768